 



Exhibit 10(G)

VF CORPORATION EXECUTIVE INCENTIVE COMPENSATION PLAN
As Amended and Restated February 11, 2003

I. INTRODUCTION



      The objective of the Executive Incentive Compensation Plan, as amended and
restated (the “Plan”), is to provide incentive bonus compensation to the most
senior members of the management team of VF Corporation (the “Company”) upon the
achievement of performance goals established for the Company for each fiscal
year. The Plan is intended to provide an additional means to attract and retain
talented executives, and to link a significant element of each participant’s
compensation opportunity to measures of the Company’s performance, in order to
motivate the Company’s senior management team toward an even greater
contribution to the results of the Company.

II. DEFINITIONS



  A.   EICP COMMITTEE — The members of the Organization and Compensation
Committee of the Board of Directors of the Company who are intended to be
“outside directors” as defined or interpreted for purposes of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”).     B.   PARTICIPANT
— An employee of the Company or a subsidiary who has been designated by the
Board of Directors of the Company as an “executive officer” of the Company
pursuant to Rule 16a-1(f) of the Securities Exchange Act of 1934 and selected
for participation in a given Plan Period by the EICP Committee.     C.  
PERFORMANCE OBJECTIVE — The performance goal established by the EICP Committee
for each Plan Period, which must be reached as a condition to payment of an
Incentive Award for that Plan Period. The Performance Objective shall be
comprised of specified corporate, business group or divisional levels of
performance relating to one or more of the following performance criteria:
earnings per share; net earnings; pretax earnings; profit before taxes;
operating income; net sales; market share; balance sheet measurements; cash
return on assets; return on capital, book value; shareholder return, or return
on average common equity.     D.   PLAN PERIOD — The Company’s fiscal year,
commencing with the 1994 fiscal year; provided, however, that the EICP Committee
may specify a different Plan Period to meet unusual circumstances.

1



--------------------------------------------------------------------------------



 





  E.   RETIREMENT — As used in the Plan, Retirement is defined as withdrawal
from the regular workforce and entitlement to early, normal or late retirement
benefits, in accordance with the Company’s pension plan.     F.   TARGET
INCENTIVE AWARD — The target incentive bonus established by the EICP Committee
for a Participant for a Plan Period.

III. OPERATION OF THE PLAN



  A.   ESTABLISHMENT OF TARGET INCENTIVE AWARDS AND PERFORMANCE OBJECTIVE — No
later than 90 days after the commencement of each Plan Period but in no event
after more than 25% of the Plan Period has elapsed, the EICP Committee will
establish in writing a Target Incentive Award for each Participant for such Plan
Period and the Performance Objective for such Participant. The EICP Committee
will establish in writing a range of values for the Performance Objective for
such Plan Period, which values will represent a percentage of the Target
Incentive Award that may be earned for achievement of the Performance Objective
at a corresponding level (the “Incentive Awards”), subject to Section III. C.
For example, the EICP Committee may establish a threshold level of achievement
of the Performance Objective which, if not attained, will result in no Incentive
Award, and the EICP Committee likewise may establish a “stretch” level of
achievement of the Performance Objective which, if attained, will result in an
Incentive Award equal to greater than 100% of the Target Incentive. In
establishing the level of Performance Objective to be attained, the EICP
Committee may disregard or offset the effect of such factors as extraordinary
and/or nonrecurring items as determined by the Company’s outside accountants in
accordance with generally accepted accounting principles, and changes in
accounting standards as may be required by the Financial Accounting Standards
Board.     B.   CALCULATION OF INCENTIVE AWARDS — Incentive Awards will be paid
to each Participant by reference to the actual attainment of the Performance
Objective relative to the Performance Objective levels established by the EICP
Committee for the Plan Period. Notwithstanding the foregoing or any provision of
Section IV, the EICP Committee may, in its sole discretion, exercise negative
discretion to reduce earned Incentive Awards. In addition, in the case of a
Participant who is not deemed by the Committee to be a “covered employee” for a
given Plan Period, the Committee may exercise discretion to increase the amount
of the Incentive Award determined hereunder.     C.   MAXIMUM INCENTIVE AWARD —
Other provisions of the Plan notwithstanding, in each calendar year a
Participant may be authorized to earn Incentive Awards under the Plan up to but
not exceeding the Participant’s Annual Limit. For this purpose, the
Participant’s Annual Limit shall equal $3.0 million plus the amount of the
Participant’s unused Annual Limit as of the close of the previous calendar

2



--------------------------------------------------------------------------------



 





      year. For this purpose, (i) “earning” means satisfying performance
conditions so that an amount becomes payable, without regard to whether it is to
be paid currently or on a deferred basis or continues to be subject to any
service requirement or other non-performance condition, and (ii) a Participant’s
Annual Limit is used to the extent an amount may be potentially earned or paid
under an Incentive Award, regardless of whether such amount is in fact earned or
paid.     D.   PAYMENT OF INCENTIVE AWARDS — Payment of Incentive Awards for a
Plan Period will be made as soon as practicable following the EICP Committee’s
certification in writing as to the level of Performance Objective attained for
the Plan Period, except to the extent (i) the Committee has specified that
Incentive Awards will be paid on a deferred basis or subject to additional
conditions to payment, or (ii) payment has been deferred by the Participant
pursuant to any Company deferred compensation plan then in effect.

     IV.     CONTINGENCIES



  A.   EMPLOYMENT TERMINATION — Except as provided in Sections IV. B, IV. C and
IV. E regarding permanent disability, death and Retirement, or unless the EICP
Committee exercises its discretion under Section IV. D, a Participant who
terminates employment voluntarily or who is terminated involuntarily prior to
his receipt of an Incentive Award payment under this Plan forfeits all such
payments, except as provided under the terms of any required or permitted
deferral of such payments. A Participant who is employed by the Company at the
end of a Plan Period shall not be deemed or considered to have accrued any right
to or vested in an Incentive Award for the Plan Period.     B.   PERMANENT
DISABILITY — A Participant whose employment with the Company is terminated by
reason of permanent disability is eligible to participate in the Plan for the
Plan Period in which he becomes permanently disabled. The Incentive Award
payment will be calculated as if employment had continued throughout the Plan
Period, but, unless otherwise determined by the Committee, the amount of the
Incentive Award payable will be prorated according to the Participant’s actual
length of active service during the Plan Period.     C.   DEATH — The estate of
a Participant whose employment with the Company is terminated by reason of death
during a Plan Period is eligible to receive a pro rata share of the Incentive
Award payment to which the Participant would have been entitled. The Incentive
Award payment will be calculated as if employment had continued throughout the
Plan Period, but, unless otherwise determined by the Committee, the amount of
the Incentive Award payable will be prorated according to the Participant’s
actual length of active service during the Plan Period.

3



--------------------------------------------------------------------------------



 





  D.   EICP COMMITTEE DISCRETION — The EICP Committee may grant an Incentive
Award for a Plan Period to a terminated employee who had been a Plan Participant
for part or all of the Plan Period if, in the EICP Committee’s judgment, the
payment of such Incentive Award would be in the best interest of the Company.
Subject to the Committee’s negative discretion under Section III. C above, any
such Incentive Award payment will be calculated as if termination had not
occurred, but, unless otherwise determined by the Committee, with payment
prorated according to the Participant’s actual length of active service during
the Plan Period.     E.   RETIREMENT — A Participant whose Retirement occurs
prior to the distribution of an Incentive Award for a Plan Period does not
forfeit the payment of such Incentive Award. The Incentive Award payment will be
calculated as if Retirement had not occurred, but, unless otherwise determined
by the Committee, payment will be prorated according to the Participant’s actual
length of active service during the Plan Period.

V. ADMINISTRATION



    The EICP Committee shall have the authority and responsibility for all
aspects of administration of the Plan, including but not limited to:



  A.   Interpretation of the Plan.     B.   Establishment of the Target
Incentive Awards, Performance Objective and related terms under Section III. A.
for each Plan Period.     C.   Certification in writing as to the level of each
Performance Objective attained for each Plan Period, and that other material
terms upon which payment of Incentive Awards was conditioned have been
satisfied.     D.   Determination of Incentive Awards and final approval of
payments to Participants.     E.   Determination of permanent disability and
Retirement for purposes of the Plan.     F.   Payment of a prorated award to a
terminated employee under Section IV. D. if, in its judgment, the payment of
such Incentive Award would be in the best interest of the Company.     G.  
Certification of death for the purpose of payment of a prorated Incentive Award
to the estate of a Participant.



    The EICP Committee may delegate to specified officers or employees of the
Company authority to perform ministerial functions under the Plan.

4



--------------------------------------------------------------------------------



 



VI. AMENDMENT AND TERMINATION



    The EICP Committee shall have the power to amend, modify, suspend or
terminate any part of the Plan at any time; provided, however, that, (i) any
such change to the Plan that is beyond the delegated authority of the EICP
Committee shall be subject to the approval of the Board of Directors of the
Company, and (ii) any such amendment or modification shall be subject to the
approval of the shareholders of the Company if such shareholder approval is
required to preserve the Company’s federal income tax deduction for Incentive
Awards paid under the Plan pursuant to the “other performance-based
compensation” exception in Section 162(m)(4)(C) of the Code.

VII. GENERAL PROVISIONS



  A.   NO RIGHT TO EMPLOYMENT — Eligibility to receive an Incentive Award or the
grant of an Incentive Award shall not be construed as giving a Participant the
right to be retained in the employ of the Company, nor will it affect in any way
the right of the Company to terminate such employment at any time, with or
without cause. In addition, the Company may at any time dismiss a Participant
from employment free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan.     B.   NO LIMIT ON OTHER
COMPENSATION ARRANGEMENTS — Nothing contained in the Plan shall prevent the
Company from adopting or continuing in effect other or additional compensation
arrangements, and such arrangements may be either generally applicable or
applicable only in specific cases.     C.   TAX WITHHOLDING. The Company will
deduct from any Incentive Award or other payment to a Participant any Federal,
state, or local withholding or other tax or charge which the Company is then
required to deduct under applicable law.     D.   NON-TRANSFERABILITY. The
opportunity to earn an Incentive Award, any resulting Incentive Award, and any
other purported right hereunder shall be non-assignable and non-transferable,
and shall not be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or a subsidiary or subject to any lien, obligation,
or liability of the Participant to any party other than the Company or a
subsidiary.     E.   GOVERNING LAW — The validity, construction and effect of
the Plan or any Incentive Award hereunder shall be determined in accordance with
the laws of the State of North Carolina, without giving effect to principles of
conflicts of laws.     F.   SEVERABILITY — If any provision of the Plan or any
Incentive Award is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or

5



--------------------------------------------------------------------------------



 





      would disqualify the Plan or any Incentive Award under any law deemed
applicable by the EICP Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the EICP Committee, materially altering
the purpose or intent of the Plan or the Incentive Award, such provision shall
be stricken as to such jurisdiction or Incentive Award, and the remainder of the
Plan or any such Incentive Award shall remain in full force and effect.     G.  
NO TRUST OR FUND CREATED — Neither the Plan nor any Incentive Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from the Company pursuant to the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company.     H.   HEADINGS —
Headings are given to the Sections and subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.

VIII. EFFECTIVE DATE



    The Plan is effective initially for the fiscal year ended December 31, 1994,
subject to approval by the shareholders of the Company at the annual meeting of
shareholders on April 19, 1994. The amendment and restatement of the Plan is
effective for the fiscal year ending January 3, 2004, subject to the approval of
shareholders of the Company at the Annual Meeting of Shareholders on April 22,
2003.

6